DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed April 22, 2022 is acknowledged.
Claims 1-23 were pending. Claims 1-2, 4-6, 8-23 and new claims 25-26 are being examined on the merits. Claim 7 is withdrawn. Claim 3 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed April 22, 2022 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims or drawings, or the cancelation the claims subject to the rejections: 
Objection to the Drawings – Fig. 5
Rejection of claim 3 under 35 USC § 101
Rejection of claims 1, 3-5 and 8-21 under 35 USC § 112(b), indefiniteness
Provisional Double-Patenting Rejection of claims 1-2, 8-10, 12-13 and 17-20 over 
16/323,203 in view of Blainey

Rejection of claims 1-2, 4-6 and 8-23 under 35 USC § 101
Applicant argues that the claim rejections under 35 USC 101 should be withdrawn as, in particular, independent claims 1 and 2 are not directed to a natural relationship, but rather are directed to the application of such a relationship (Remarks, p. 10). Applicant also refers to the Vanda Pharmaceuticals decision relating to method of treatment claims, the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), and MPEP 2016.04(d)(2) in support of their position (Remarks, p. 10).
The Examiner disagrees. Claim 1 is directed to a method of generating an antibiotic susceptibility profile comprising, in part, measuring the absolute growth, which, as noted in the Final Office Action mailed November 22, 2021, is an abstract idea. Claim 1 has been amended, in part, to additionally require determining whether the bacterial strain is susceptible or not susceptible to the antibiotic based on interpreting the data from the absolute growth measurements. This determination is merely an additional abstract idea (i.e., a mathematical relationship or a mental process), as defined in MPEP 2106.04(a). Thus, the amendments to claim 1 do not seem to be directed to applying a natural relationship to anything. 
Claim 2 also requires measuring absolute growth of a bacterial strain and has been amended, in part, to “develop a diet or treatment for the patient”. Unlike in claim 1, this limitation in claim 2 does require, at least nominally, the practical application of a natural relationship, instead of just an abstract idea. However, the 2019 PEG states that “the treatment … must be ‘particular’, i.e., specifically identified so that is does not encompass all applications of the judicial exception(s)”, and gives an example of a treatment of “administering a suitable medication to a patient” as “not particular, and … instead merely instructions to ‘apply’ the exception in a generic way” (p. 14, section i). A treatment step that is not “particular”, such as the “develop a diet or treatment for the patient” limitation in claim 2, does not integrate the mental analysis into a practical application within the meaning set forth in the 2019 PEG. Further, it is not even clear that the limitation requires actually administering a diet or treatment to the patient, as the “develop … for the patient” language could be interpreted to be merely another mental process.
These arguments are not persuasive. The rejection is maintained to the extent that it applies to the currently amended claims.

Rejection of claims 1-6, 8-18 and 20-23 under 35 USC § 103 over Ismagilov in view of Blainey, Bachmann and Goel; Rejection of claim 19 under 35 USC § 103 over Ismagilov in view of Blainey, Bachmann, Goel, and Apte
	Applicant argues that the prior art rejections should be withdrawn because, in particular, independent claims 1 and 2 have been amended to incorporate previously unrecited steps and/or limitations, and that the cited combination of references does not teach or suggest each of the recited elements (Remarks, p. 12).
	The prior art rejections have been modified to account for the instant claim amendments. The Examiner disagrees that the cited combination of references does not teach or suggest each of the recited elements of, in particular, independent claims 1-2 and new claim 25, for the reasons discussed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-6, 8-23 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 1-2, 4-6, 8-23 and 25-26 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 1-2, 4-6, 8-23 and 25-26 recite a judicial exception. Specifically, in claims 1-2 and 20-21, the steps of “measuring the absolute growth” of the encapsulated bacterial strain using measurements of total DNA and relative abundance, is an abstract idea; in particular, it is either a mathematical relationship or a mental process, as are the claim 1 limitations that additionally require determining whether the bacterial strain is susceptible or not susceptible to the antibiotic based on interpreting the data from the absolute growth measurements, and the claim 2 limitation that additionally requires characterizing the microflora based on measurements.
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claim other than the judicial exceptions (i.e., isolating and encapsulating bacteria, incubating bacteria in the presence of various reagents and drugs, extracting DNA, quantifying DNA with qPCR and sequencing DNA) constitute insignificant extra-solution activity as described in MPEP 2106.05(g). 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception.  
	In this case, claims 1-2, 4-6, 8-23 and 25-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by 
Ismagilov1 (WO 2016/085632 A2), isolating and encapsulating bacteria (e.g., paras. 177 and 300), incubating bacteria in the presence of various reagents and drugs (e.g., paras. 83, 234 and 287-288), extracting DNA (e.g., paras. 240 and 291) and quantifying DNA with qPCR (e.g., paras. 54 and 226) were all performed routinely prior to the effective filing date of the claimed invention, as were encapsulating bacteria in a droplet surrounded by an oil phase, as evidenced by Bachmann2 (Availability of public good shapes the evolution of competing metabolic strategies, PNAS, 110(35): 14302-14307, 2013; p. 14303, left col., para. 1), and sequencing DNA, as evidenced by Blainey3 (US Patent App. Pub. No. 2016/0312275; para. 106). In addition, the primers of claim 19 were also known in the art prior to the effective filing date of the claimed invention, as they are taught by Apte (US Patent App. Pub. No. 2015/0211055, para. 118). Finally, regarding the claim 2 limitation to “develop a diet or treatment”, it is noted that the recitation of a claim limitation that attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more than the judicial exception. MPEP 2106.05(f). Therefore, the additional elements in claims 1-2, 4-6, 8-23 and 25-26 are not non-routine or unconventional.
	In view of the foregoing, claims 1-2, 4-6, 8-23 and 25-26 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations “(e) … wherein if the growth … in the presence of the antibiotic is [less than/ greater than or equal to] growth … in the absence of the antibiotics, then the … strain is [susceptible/not susceptible] to the antibiotic”. The meaning of these limitations is unclear. Specifically, it is not clear if the limitation is requiring an active step of interpreting data and making a determination about antibiotic susceptibility, or if it is merely reciting the outcome of the active method steps (i.e., that bacterial strains that are susceptible to an antibiotic will have impaired growth in the presence of that antibiotic), particularly since the preamble states that the method is for “generating an antibiotic susceptibility profile,” but the recited steps do not clearly accomplish this goal, especially if the newly added “wherein” clauses are merely statements of the outcome of the method. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. 
	Claims 4-5 and 8-21 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness rejections of claim 1.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov4 (WO 2016/085632 A2) in view of Blainey5 (US Patent App. Pub. No. 2016/0312275), Bachmann6 (Availability of public good shapes the evolution of competing metabolic strategies, PNAS, 110(35): 14302-14307, 2013) and Goel7 (Standardized Assay Medium to Measure Lactococcus lactis Enzyme Activities while Mimicking Intracellular Conditions, Appl Environ Microbiol, 78(1): 134-143, 2012).

Regarding independent claim 1, Ismagilov teaches …
A method of generating an antibiotic susceptibility profile, the method comprising measuring absolute growth of a bacterial strain from a mixed microbial community, by (para. 6: “methods can rapidly identify a … microorganism … and diagnose their susceptibility or resistance to drugs, such as antibiotics”; para. 70: “samples include … insect and nematode gut microbial communities”; para. 219: “rapidly identify a cell … quantify their load”; para. 225: “provide quantification of total cell load and species and/or strain identification”; para. 288: “the devices enable measurement of the distribution of growth rates and doubling time of susceptible strains or cells”);
(a) isolating a single bacterium from a mixed microbial community by encapsulating the bacterium in an aqueous droplet to obtain an encapsulated bacterium (para. 177: “the separate reaction volumes are … droplets”; para. 300: “compartmentalizing cells or microorganisms in small volumes via stochastic confinement (e.g., via droplets)”; para. 239: “the incubation chamber is designed to process samples … containing single cells”; para. 287: “can be used to monitor single cells from the target organisms”; para. 358: “E. coli isolates … were pre-cultured in [aqueous] BHI or [aqueous] urine prior to dilution … in 1:1 BHI:urine”);
(b) incubating the encapsulated bacterium under conditions appropriate for growth to obtain a single encapsulated bacterial strain both in the presence of an antibiotic drug and in the absence of the antibiotic drug (para. 83: “indicative of growth … in response to the presence or absence of an antimicrobial”; para. 287: “capability to monitor growth at the single cell level”; para. 288: “the devices enable measurement of … doubling times”; para. 234: “the isolated cells are cultured in individual incubation chambers to generate a plurality of clonal populations from the sample”); 
(c) extracting DNA from the encapsulated bacterial strain at one or more time points during the incubation (para. 240: “after incubation of the sample … the cells of interest … are lysed … in order to extract … DNA”; para. 291: “devices can be used to establish the smallest change detectable in gene expression … under a variety of incubation … times”); 
(d) measuring: (i) the quantity of total DNA extracted at each time point using quantitative Polymerase Chain Reaction ("qPCR") via primers that target a variable region within a conserved gene sequence (para. 54: “performing a sequence-specific quantification of a nucleic acid from the microorganism”; para. 226: “primers can be used to target genes, such as for example the conserved region of the 16S gene, in order to quantify nucleic acid concentration … can be used to target hyper-variable regions of the 16S gene, in order to quantify and identify microorganisms”); 
and (ii) the relative abundance at each time point of the encapsulated bacterial strain in the mixed microbial community (para. 94: “the relative quantification of these targets with and/or without treatment with antibiotics will be used to determine antibiotic susceptibility”; para. 291: “devices can be used to establish the smallest change detectable in gene expression … under a variety of incubation … times”);

Regarding the limitation … wherein if the growth of the encapsulated bacterial strain in the presence of the antibiotic is less than the growth of the encapsulated bacterial strain in the absence of the antibiotics, then the bacterial strain is susceptible to the antibiotic, or wherein if the growth of the encapsulated bacterial strain in the presence of the antibiotic greater than or equal to the growth of the encapsulated bacterial82940075.1Page 3 of 14Response to Office ActionDOCKET No. 17-1105-US2 APPLICATION No. 16/271,564strain in the absence of the antibiotics, then the bacterial strain is not susceptible to the antibiotic, Ismagilov teaches “the relative quantification of these targets with and/or without treatment with antibiotics will be used to determine antibiotic susceptibility” (para. 94). In addition, as noted above in conjunction with the 35 USC § 112(b) rejection, it is not clear if these limitations are merely stating the outcome of the recited method steps, or if they are imposing additional active method steps.

Ismagilov does not teach that the bacterium is encapsulated in a droplet surrounded by an oil-phase. However, Bachmann teaches this limitation (p. 14303, left col., para. 1).

Ismagilov does not teach (ii) that the relative abundance [is measured] … through sequencing of the same variable region within a conserved gene sequence as in (i) using the same primers as in (i); or (e) calculating absolute growth based on the measurements obtained in (d) at each time point. However, Blainey teaches determining the relative abundance and absolute abundance (para. 16), and teaches determining the growth of the cells with DNA sequencing (para. 106). Blainey also teaches “performing PCR amplification of the 16S … DNA region … then performing next generation sequencing (NGS) … on the resulting PCR product. The relative abundance … is inferred from the relative frequency of the species-specific DNA sequence in the NGS data” (para. 138). 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov and incorporate the aqueous droplet surrounded by an oil-phase of Bachmann. Ismagilov teaches the need for rapid and accurate antimicrobial susceptibility testing. Bachmann teaches that surrounding a microorganism in an aqueous droplet with an oil-phase prevents diffusion of molecules between individual droplets. Therefore, the ordinary artisan would have been motivated to incorporate the oil-phase of Bachmann into the aqueous droplet of Ismagilov in order to increase the accuracy of the assay, and would have had an expectation of success as Ismagilov does not limit the encapsulation techniques that may be used in the antimicrobial susceptibility testing.
In addition, Blainey teaches that there are various methodologies for determining absolute and relative abundance values. The ordinary artisan would have been motivated to try various “determining” methodologies in the Ismagilov plus Bachmann method in order to optimize and customize the assay as needed, and would have had an expectation of success as Ismagilov does not limit how the qPCR and sequencing data is analyzed.

Regarding dependent claim 4, Ismagilov does not teach wherein the bacterial strain grown in the presence of an antibiotic drug exhibits less than 50% of the growth of the same bacterial strain grown in the absence of an antibiotic drug. However, this is an arbitrary design choice.
	
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the antibiotic sensitivity criteria of 50% growth. Ismagilov teaches measuring various growth parameters, but does not specify a particular threshold for determining antibiotic sensitivity. However, the ordinary artisan would have been able to optimize the assay through routine experimentation to arrive at the 50% threshold. In addition, it appears that the particular 50% value is merely a matter of design choice, and as such, is prima facie obvious.

Regarding dependent claim 5, Ismagilov additionally teaches wherein the antibiotic comprises amoxicillin (para. 80), amoxicillin clavulanate (para. 80), ciprofloxacin (para. 80), gentamicin (para. 80), kanamycin (para. 80) or ampicillin (para. 80).

	Regarding dependent claim 8, Ismagilov additionally teaches wherein isolation of the bacterium via encapsulation is random. That is, the instant specification defines “random” encapsulation as “encapsulation that follows the Poisson distribution” (para. 42). Ismagilov teaches split samples that are limited by Poisson statistics (para. 85), and teaches Poisson analysis to perform various types of analysis on the sample (paras. 180, 196).

	Regarding dependent claim 9, Ismagilov additionally teaches wherein the bacterium is incubated under anaerobic conditions (para. 125).

	Regarding dependent claims 10-12, Ismagilov additionally teaches wherein the aqueous droplet encapsulating the bacterium comprises nutrient-rich culture medium (para. 67), as recited in claim 10, wherein the culture medium comprises BHI medium (para. 67), as recited in claim 11, wherein the culture media is modified to include a change in oxygen concentration (para. 118), pH (para. 118) or salt (para. 118) concentration, as recited in claim 12.

Regarding dependent claims 13-16, Bachmann additionally teaches wherein the aqueous droplet encapsulating the bacterium comprises defined medium (p. 14306, left col., para. 3), as recited in claim 13, wherein the defined medium comprises a carbon source (p. 14306, left col., para. 3, glucose), as recited in claim 14, and wherein the carbon source is glucose (p. 14306, left col., para. 3), as recited in claim 15. In addition, Bachmann cites Goel as teaching the defined medium. Goel teaches wherein the defined medium comprises an amino acid (p. 134, right col., para. 3 through p. 135, left col., para. 1), as recited in claim 16.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the defined medium of Bachmann. Ismagilov teaches the need for rapid and accurate antimicrobial susceptibility testing. Goel teaches that the defined medium used in Bachmann is designed to reflect as closely as possible the conditions encountered by the enzymes in the cell (p. 134, right col., para. 2). Therefore, the ordinary artisan would have been motivated to incorporate the defined medium of Bachmann into the Ismagilov plus Bachmann and Blainey method in order to increase the accuracy of the method, and would have had an expectation of success as optimizing culture media is well known in the art, and because Ismagilov does not limit the culture media that may be used to suspend the microorganisms.

	Regarding dependent claims 17-18, Ismagilov additionally teaches incubating the bacterium at 37°C (para. 302), as recited in claim 17, and at 39°C (para. 302), as recited in claim 18.	

Regarding dependent claim 20, Ismagilov and Blainey suggest wherein the absolute growth is measured by multiplying the relative abundance sequencing data obtained for each time point by the quantitative qPCR data obtained for each time point, respectively. Specifically, Ismagilov teaches calculating the quantitative qPCR data for each time point (paras. 54 and 226), and Blainey teaches calculating the absolute abundance (para. 16), and the relative abundance sequencing data (para. 138). However, Ismagilov and Blainey do not specifically teach the relationship between the three values that is recited in instant claim 20.

	Regarding dependent claim 21, Ismagilov and Blainey suggest wherein the absolute growth is measured by dividing the absolute number of cells at T24 by the absolute number of cells at T0. Specifically, Ismagilov teaches incubating cells with and without antibiotics for various periods of time and then extracting and quantifying DNA from the original test sample, or from an incubated sample (para. 67). In addition, Blainey teaches determining the growth of the cells with DNA sequencing (para. 106), and “performing PCR amplification of the 16S … DNA region … then performing next generation sequencing (NGS) … on the resulting PCR product” (para. 138). In addition, Ismagilov teaches incubating for various periods of time (e.g., > 60 minutes), but does not specifically teach 24 hours.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the Blainey methodologies for determining abundance values. Ismagilov teaches the need for rapid and accurate antimicrobial susceptibility testing. Blainey teaches that there are various methodologies for determining absolute and relative abundance values. The ordinary artisan would have been motivated to try various determining methodologies in the Ismagilov plus Bachmann plus Blainey method in order to optimize and customize the assay as needed, and would have had an expectation of success as Ismagilov does not limit how the qPCR and sequencing data is analyzed.


	Regarding independent claim 2, Ismagilov teaches …
A method for characterizing the microflora in a patient's gut, the method comprising: (para. 70: “a sample can be … a gut sample, … a stool sample””; para. 219: “rapidly identify a cell … quantify their load”; para. 225: “provide quantification of total cell load and species and/or strain identification”; para. 288: “the devices enable measurement of the distribution of growth rates and doubling time of susceptible strains or cells”);
measuring absolute growth of a bacterial strain from a mixed microbial community by (para. 70: “samples include … insect and nematode gut microbial communities”; para. 219: “rapidly identify a cell … quantify their load”; para. 225: “provide quantification of total cell load and species and/or strain identification”; para. 288: “the devices enable measurement of the distribution of growth rates and doubling time of susceptible strains or cells”);
(a) isolating each bacterium within a patient's stool sample by individually encapsulating the bacterium in an aqueous droplet to obtain individually encapsulated bacterium (para. 70: “a sample can be … a stool sample”; para. 177: “the separate reaction volumes are … droplets”; para. 300: “compartmentalizing cells or microorganisms in small volumes via stochastic confinement (e.g., via droplets)”; para. 239: “the incubation chamber is designed to process samples … containing single cells”; para. 287: “can be used to monitor single cells from the target organisms”; para. 358: “E. coli isolates … were pre-cultured in [aqueous] BHI or [aqueous] urine prior to dilution … in 1:1 BHI:urine”);
(b) incubating each encapsulated bacterium under conditions appropriate for growth to obtain encapsulated bacterial strains (para. 287: “capability to monitor growth at the single cell level”; para. 288: “the devices enable measurement of … doubling times”; para. 234: “the isolated cells are cultured in individual incubation chambers to generate a plurality of clonal populations from the sample”);
(c) extracting DNA from each encapsulated bacterial strain at one or more time points during the incubation (para. 240: “after incubation of the sample … the cells of interest … are lysed … in order to extract … DNA”; para. 291: “devices can be used to establish the smallest change detectable in gene expression … under a variety of incubation … times”);
(d) measuring: (i) the quantity of total DNA extracted at each time point using quantitative Polymerase Chain Reaction ("qPCR") via primers that target a variable region within a conserved gene sequence (para. 54: “performing a sequence-specific quantification of a nucleic acid from the microorganism”; para. 226: “primers can be used to target genes, such as for example the conserved region of the 16S gene, in order to quantify nucleic acid concentration … can be used to target hyper-variable regions of the 16S gene, in order to quantify and identify microorganisms”);
and-34-Attorney Docket No.: 17-1105-US2 (ii) the relative abundance at each time point of the encapsulated bacterial strain in the microflora (para. 94: “the relative quantification of these targets with and/or without treatment with antibiotics will be used to determine antibiotic susceptibility”; para. 291: “devices can be used to establish the smallest change detectable in gene expression … under a variety of incubation … times”).
(f) using the characterization in (e) to develop a diet or treatment for the patient (para. 199: “user can determine a course of action, or can carry out a course of action, such as a medical treatment”; para. 213: “initiating a course of medical action based on sample analysis … delivering medical treatment to said subject … altering diet”).

Ismagilov does not teach that the bacterium is encapsulated in a droplet surrounded by an oil-phase. However, Bachmann teaches this limitation (p. 14303, left col., para. 1).

Ismagilov does not teach (ii) that the relative abundance [is measured] … through sequencing of the same variable region within a conserved gene sequence as in (i) using the same primers as in (i); or (e) characterizing the microflora based on the measurements obtained in (d) at each time point. However, Blainey teaches determining the relative abundance and absolute abundance (para. 16), and teaches determining the growth of the cells with DNA sequencing (para. 106). Blainey also teaches “performing PCR amplification of the 16S … DNA region … then performing next generation sequencing (NGS) … on the resulting PCR product. The relative abundance … is inferred from the relative frequency of the species-specific DNA sequence in the NGS data” (para. 138). 

Bachmann teaches wherein each encapsulated bacterium is incubated in defined media (p. 14306, left col., para. 3) containing a carbon source (p. 14306, left col., para. 3, glucose). In addition, Bachmann cites Goel as teaching the defined medium. Goel teaches wherein the defined medium comprises an amino acid (p. 134, right col., para. 3 through p. 135, left col., para. 1).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov and incorporate the aqueous droplet surrounded by an oil-phase of Bachmann. Ismagilov teaches the need for rapid and accurate microbial pheontyping. Bachmann teaches that surrounding a microorganism in an aqueous droplet with an oil-phase prevents diffusion of molecules between individual droplets. Therefore, the ordinary artisan would have been motivated to incorporate the oil-phase of Bachmann into the aqueous droplet of Ismagilov in order to increase the accuracy of the assay, and would have had an expectation of success as Ismagilov does not limit the encapsulation techniques that may be used in the antimicrobial susceptibility testing.
In addition, Blainey teaches that there are various methodologies for determining absolute and relative abundance values. The ordinary artisan would have been motivated to try various “determining” methodologies in the Ismagilov plus Bachmann method in order to optimize and customize the assay as needed, and would have had an expectation of success as Ismagilov does not limit how the qPCR and sequencing data is analyzed.
Finally, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the defined medium of Bachmann. Goel teaches that the defined medium used in Bachmann is designed to reflect as closely as possible the conditions encountered by the enzymes in the cell (p. 134, right col., para. 2). Therefore, the ordinary artisan would have been motivated to incorporate the defined medium of Bachmann into the Ismagilov plus Bachmann and Blainey method in order to increase the accuracy of the method, and would have had an expectation of success as optimizing culture media is well known in the art, and because Ismagilov does not limit the culture media that may be used to suspend the microorganisms.

	Regarding dependent claims 6 and 22-23, Ismagilov additionally teaches wherein the defined media in (b) comprises a xenobiotic, and wherein the step of characterizing comprises assessing the ability of a gut bacterial strain to inactivate a xenobiotic. Specifically, Ismagilov teaches incubating each encapsulated bacterium in both the presence and absence of the antibiotic (paras. 83, 234) under conditions appropriate for growth (paras. 88, 234, 287), and measuring the growth of the bacterial strain in the presence and absence of an antibiotic drug (paras. 286-288). These teachings of Ismagilov that relate to claim 6, as the instant specification teaches that a xenobiotic can be an antibiotic (para. 71), and Ismagilov additionally teaches testing bacteria isolated from the gut (paras. 68, 70). In addition, Ismagilov teaches wherein the step of characterizing comprises assessing the ability of a gut bacterial strain to inactivate a xenobiotic (para. 79: ESBLs; also paras. 290, 297-299). The ingested chemical xenobiotic of claim 22, and the therapeutic drug of claim 23, also read on the Ismagilov antibiotics. 
	
Regarding dependent claim 25, Bachmann teaches wherein the defined media in (b) comprises a carbon source (p. 14306, left col., para. 3, glucose), and wherein the step of characterizing comprising assessing the ability of a gut bacterial strain to degrade a carbon source (p. 14305, left col., para. 1).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the defined medium of Bachmann. Goel teaches that the defined medium used in Bachmann is designed to reflect as closely as possible the conditions encountered by the enzymes in the cell (p. 134, right col., para. 2). Therefore, the ordinary artisan would have been motivated to incorporate the defined medium of Bachmann into the Ismagilov plus Bachmann and Blainey method in order to increase the accuracy of the method. The ordinary artisan would also have been motivated to try assessing the carbon source degradation methodologies in the Ismagilov plus Bachmann method in order to optimize and customize the assay as needed, and would have had an expectation of success as Ismagilov does not limit what parameters can be assessed. The ordinary artisan would have had an expectation of success as optimizing culture media and determining appropriate assessments are well known in the art, and because Ismagilov does not limit such parameters.

In view of the foregoing, claims 1-2, 4-6, 8-18, 20-23 and 25 are prima facie obvious over Ismagilov in view of Blainey, Bachmann and Goel.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov (WO 2016/085632 A2) in view of Blainey (US Patent App. Pub. No. 2016/0312275), Bachmann (Availability of public good shapes the evolution of competing metabolic strategies, PNAS, 110(35): 14302-14307, 2013) and Goel (Standardized Assay Medium to Measure Lactococcus lactis Enzyme Activities while Mimicking Intracellular Conditions, Appl Environ Microbiol, 78(1): 134-143, 2012) as applied to claim 1 above, and further in view of Apte (US Patent App. Pub. No. 2015/0211055).

Regarding dependent claims 19, Apte teaches primers (para. 118) identical to SEQ ID 
NOs: 1 and 2.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the Apte primers. Ismagilov teaches performing qPCR on target genes, including particular regions of the 16S gene (para. 226), but does not teach the particular primer sequences of the instant claims. However, Ismagilov directs the ordinary artisan to certain regions of the 16S gene that would be suitable as targets for qPCR. In addition, primer design is well-known in the art. Therefore, the ordinary artisan would recognize that the Apte primers would be useful in the Ismagilov plus Bachmann and Blainey method, and would have been motivated to try the primers in an effort to customize the assay as needed. The ordinary artisan would have had an expectation of success, as customizing primer sequences is well-known in the art.

	In view of the foregoing, claim 19 is prima facie obvious over Ismagilov in view of Blainey, Bachmann and Goel, and further in view of Apte.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov (WO 2016/085632 A2) in view of Blainey (US Patent App. Pub. No. 2016/0312275), Bachmann (Availability of public good shapes the evolution of competing metabolic strategies, PNAS, 110(35): 14302-14307, 2013) and Goel (Standardized Assay Medium to Measure Lactococcus lactis Enzyme Activities while Mimicking Intracellular Conditions, Appl Environ Microbiol, 78(1): 134-143, 2012) as applied to claim 1 above, and further in view of Neis (The Role of Microbial Amino Acid Metabolism in Host Metabolism, Nutrients, 7, 2930-2946, 2015).

Regarding dependent claim 26, Bachmann and Goel teach wherein the defined media in (b) comprises an amino acid. Specifically, Bachmann cites Goel as teaching the defined medium. Goel teaches wherein the defined medium comprises an amino acid (p. 134, right col., para. 3 through p. 135, left col., para. 1). In addition, Neis teaches wherein the step of characterizing comprises assessing the ability of a gut bacterial strain to consume the amino acid (p. 2932, section 2.2).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of Ismagilov plus Bachmann and Blainey, discussed above, and incorporate the defined medium of Bachmann. Goel teaches that the defined medium used in Bachmann is designed to reflect as closely as possible the conditions encountered by the enzymes in the cell (p. 134, right col., para. 2). Therefore, the ordinary artisan would have been motivated to incorporate the defined medium of Bachmann into the Ismagilov plus Bachmann and Blainey method in order to increase the accuracy of the method. The ordinary artisan would also have been motivated to try assessing the amino acid consumption methodologies in the Ismagilov plus Bachmann method in order to optimize and customize the assay as needed, and would have had an expectation of success as Ismagilov does not limit what parameters can be assessed. The ordinary artisan would have had an expectation of success as optimizing culture media and determining appropriate assessments are well known in the art, and because Ismagilov does not limit such parameters.

In view of the foregoing, claim 26 is prima facie obvious over Ismagilov in view of Blainey, Bachmann and Goel, and further in view of Neis.

Conclusion
Claims 1-2, 4-6, 8-23 and 25-26 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ismagilov was cited in the PTO-892 Notice of References Cited mailed April 28, 2021.
        2 Bachmann was cited in the Information Disclosure Statement submitted May 15, 2019.
        3 Blainey was in the PTO-892 Notice of References Cited mailed April 28, 2021.
        4 Ismagilov was cited in the PTO-892 Notice of References Cited mailed April 28, 2021.
        5 Blainey was in the PTO-892 Notice of References Cited mailed April 28, 2021.
        6 Bachmann was cited in the Information Disclosure Statement submitted May 15, 2019.
        7 Goel was cited in the PTO-892 Notice of References Cited mailed April 28, 2021.